DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 07/28/2022. Currently, claims 1-8, 10-23 and 25-42 are pending. Claims 1, 11, 16 and 26 have been amended. Claims 9 and 24 have been cancelled. Claims 31-42 are newly added. 

Response to Amendment
Applicant’s amendment to claim 24 is sufficient to overcome the objection to claim 24 as set forth in the previous action. 

Terminal Disclaimer
The terminal disclaimers filed on 07/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,692,063 and 10,248,938 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Objections
Claim 26 is objected to because of the following informalities: Claim 26 depends on claim 161.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites in part, “wherein the non-browser based application operates offline, further wherein offline means that the non-browser based application receives the digital artifact through a wireless connection of the mobile device to a wireless network…” 
Applicant’s filed specification teaches that “…in one implementation, the mobile application 200 maintains a shopping list 202 for a consumer. Accordingly, consumers have the ability to store their shopping list in their mobile wallet and add, delete, or change items on their shopping list either in offline or online mode. In one implementation, consumers are sent coupons based on items on their shopping list, preferences, previous shopping history, proximity to the physical retail store, or a combination of these parameters, as discussed in Application No. 11/944,267, which is incorporated by reference above.” Paragraph 0021. 
In addition, U.S. Patent Appl. Pub. No. 2008/0052192 (hereinafter ‘192, incorporated by reference) teaches that “[u]sing the client (or mobile application), a user can store digital artifacts (e.g., coupons, tickets, etc.) on a mobile communication device. These digital artifacts are objects that are consumed by a 3rdParty, e.g., a ticket can be redeemed at a theater, and a coupon can be redeemed at the Point-Of-Sale of a retail merchant. Hence, this is a 3 way sync: 1) mobile communication device with server, 2. mobile communication device with 3rdParty Merchant, and 3) server with 3rdParty Merchant. For user’s convenience, redemption of digital artifacts by a 3rdParty must be enabled in an environment with or without network access. For example, a user with an electronic ticket on a mobile communication device may wish to redeem an eTicket at a theater. However, if there is no network access inside the theater, the user will still need access the eTicket on the client. In ONLINE mode, the client will cache (local store) the eTicket (and any other digital artifact.) In the theater, the client (in OFFLINE mode) will be able to redeem the eTicket and update the state of the eTicket on the mobile communication device (e.g., change state from ‘valid’ to ‘redeemed’). This prevents the user from re-using the eTicket. At some point when the mobile communication device re acquires network connectivity, the client will then negotiate with the server and any artifacts with a state change (e.g., ‘valid’ to ‘redeemed’, etc.) on the client are then uploaded to the server (e.g., either in batch mode or one task at a time)”. See paragraph 0112. 
Paragraph 0122 of ‘192 describes that “[i]n general, an electronic ticket can be delivered to a mobile device and allow a consumer admission into a sports venue, entertainment venue (e.g. concert or movies), or other point of sale location either manually if the consumer displays the electronic ticket to an agent who may issue a paper ticket to the consumer or automatically if the consumer waves their cell phone (if equipped with a radio transmitter) over a POS device which contains a radio receiver. In one implementation, an electronic ticket (or tickets) is selected by viewing an image of the venue seating map. The seating map can be rendered on the mobile device. Users can zoom in/out of the seating map. As User zooms in, additional layers (details, info, etc.) is presented. For example, a user can view Venue->Quadrant->Level->Section->Row. The ability to zoom in/out and present additional levels of details can be processed either on the mobile device (Client) or on the Content Server, the end result is an updated image rendered on the mobile device. In one implementation, seats are color coded to represent availability and price. In this manner, seat inventory (what’s available and at what price) can be illustrated graphically. Once user has navigated to lowest level, the image is granular enough to select individual seats. In one implementation, a seat selection will automatically cause a price to be calculated. Any service fee can be included in the ticket price. Once user confirms purchase, reservation request is sent to ticket inventory system. If reservation is successful, a valid electronic ticket is returned to the mobile device.” 
 From the above paragraphs, in an online mode, an electronic ticket or any other digital artifact are downloaded to a mobile device from a remote server (management or content server) when the mobile device is connected to a wireless network. The electronic ticket (or digital artifact) is stored on the mobile device and accessible when the mobile device is not connected to a wireless network (offline mode). The ticket is redeemable at a merchant. The mobile device is updated and status of the ticket changed when the mobile device acquires network connectivity (online mode). 
Accordingly, “offline” in view of Applicant’s specification implies that the non-browser based application is not connected to a wireless network and does not receive digital artifacts (from a remote management or content server) when it is not connected to a wireless network. 
Appropriate correction is required. 
Claim 26 recites similar limitation as set forth claim in 11, and therefore is objected to based on the same rationale.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 35 recites in part, 
…further wherein the non-browser based application is stored in a local mobile device memory during execution of the non-browser based application, a bulk storage mobile device memory for storing the non-browser based application…” 
The claim fails to define when the non-browser based application is stored in bulk storage. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention. Appropriate correction is required. 
Claim 41 recites similar limitation as set forth claim in 35, and therefore is rejected based on the same rationale.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application Nos. 15/076,578 and 14/253,648 (now U.S. Patent Nos. 10,699,259 and 10,825,007), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-8, 10-23 and 25-42 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
None of the prior art, single or in combination, teaches a non-browser based application operating on a mobile device for processing a transaction between the mobile device and a remote management server. The non-browser based application receives product selection and user login information for transmission to the remote management server. The remote management server authenticates the user and processes the transaction via a transaction server using a payment method, as recited in claims 1 and 16. 

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 07/28/2022, with respect to claims 11 and 26 have been fully considered and but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
Applicant’s filed specification teaches that “…in one implementation, the mobile application 200 maintains a shopping list 202 for a consumer. Accordingly, consumers have the ability to store their shopping list in their mobile wallet and add, delete, or change items on their shopping list either in offline or online mode. In one implementation, consumers are sent coupons based on items on their shopping list, preferences, previous shopping history, proximity to the physical retail store, or a combination of these parameters, as discussed in Application No. 11/944,267, which is incorporated by reference above.” Paragraph 0021. 
In addition, U.S. Patent Appl. Pub. No. 2008/0052192 (hereinafter ‘192, incorporated by reference) teaches that “[u]sing the client (or mobile application), a user can store digital artifacts (e.g., coupons, tickets, etc.) on a mobile communication device. These digital artifacts are objects that are consumed by a 3rdParty, e.g., a ticket can be redeemed at a theater, and a coupon can be redeemed at the Point-Of-Sale of a retail merchant. Hence, this is a 3 way sync: 1) mobile communication device with server, 2. mobile communication device with 3rdParty Merchant, and 3) server with 3rdParty Merchant. For user’s convenience, redemption of digital artifacts by a 3rdParty must be enabled in an environment with or without network access. For example, a user with an electronic ticket on a mobile communication device may wish to redeem an eTicket at a theater. However, if there is no network access inside the theater, the user will still need access the eTicket on the client. In ONLINE mode, the client will cache (local store) the eTicket (and any other digital artifact.) In the theater, the client (in OFFLINE mode) will be able to redeem the eTicket and update the state of the eTicket on the mobile communication device (e.g., change state from ‘valid’ to ‘redeemed’). This prevents the user from re-using the eTicket. At some point when the mobile communication device re-acquires network connectivity, the client will then negotiate with the server and any artifacts with a state change (e.g., ‘valid’ to ‘redeemed’, etc.) on the client are then uploaded to the server (e.g., either in batch mode or one task at a time)”. See paragraph 0112. 
Paragraph 0122 of ‘192 describes that “[i]n general, an electronic ticket can be delivered to a mobile device and allow a consumer admission into a sports venue, entertainment venue (e.g. concert or movies), or other point of sale location either manually if the consumer displays the electronic ticket to an agent who may issue a paper ticket to the consumer or automatically if the consumer waves their cell phone (if equipped with a radio transmitter) over a POS device which contains a radio receiver. In one implementation, an electronic ticket (or tickets) is selected by viewing an image of the venue seating map. The seating map can be rendered on the mobile device. Users can zoom in/out of the seating map. As User zooms in, additional layers (details, info, etc.) is presented. For example, a user can view Venue->Quadrant->Level->Section->Row. The ability to zoom in/out and present additional levels of details can be processed either on the mobile device (Client) or on the Content Server, the end result is an updated image rendered on the mobile device. In one implementation, seats are color coded to represent availability and price. In this manner, seat inventory (what’s available and at what price) can be illustrated graphically. Once user has navigated to lowest level, the image is granular enough to select individual seats. In one implementation, a seat selection will automatically cause a price to be calculated. Any service fee can be included in the ticket price. Once user confirms purchase, reservation request is sent to ticket inventory system. If reservation is successful, a valid electronic ticket is returned to the mobile device.” 
Paragraph 0016 of U.S. Patent Application Publication No. (Application 11,939, 821, incorporated by reference) teaches that “[I]n general, while effort is made to minimize storage of sensitive user information and data in a memory of a mobile communication device, in one implementation, some data is stored in the memory of a mobile communication device due to reasons of performance, usability and user experience. For example, data may need to be stored on a mobile communication device in the following circumstances. Payment credentials, coupons, tickets, and so on may have to be stored on the secure element of an NFC phone. Account balance, banking payment history, etc., may be locally cached on a mobile communication device. In one implementation, a user can opt-in to save payment method security codes in the client (or mobile application) for convenience. Tickets and/or coupons may be locally cached so that a user can redeem the tickets and/or coupons in an offline mode. For example, a mobile communication device may be offline in a situation in which network connectivity inside a building is degraded, and storing a ticket and/or coupon in a local cache of the mobile communication device permits the user to access the ticket or coupon.” 
From the above paragraphs, in an online mode, an electronic ticket or any other digital artifact are downloaded to a mobile device from a remote server (management or content server) when the mobile device is connected to a wireless network. The electronic ticket (or digital artifact) is stored on the mobile device and accessible when the mobile device is not connected to a wireless network (offline mode). The ticket is accessible and redeemable at a merchant when the mobile device is offline. The mobile device is updated and status of the ticket changed when the mobile device acquires network connectivity (online mode). 
Accordingly, “offline” in view of Applicant’s specification implies that the non-browser based application is not connected to a wireless network and does not receive digital artifacts (from a remote management or content server) when it is not connected to a wireless network. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687